DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
 
CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.
EXAMINER NOTE: Claims 1 and 13 recite, “wherein the processing device is to”, which only recites an intended use of the processing device (to perform the operations that follow), such that the processing device may be interpreted as one that is eventually configurable to perform the claimed functions (analogously, lumber that “is to be the structure of a house” may be interpreted as an unassembled stack of lumber without being presently configured into the frame of a house). Accordingly, the claims may be made obvious by a general-purpose processor and a memory device coupled to two power supplies, as a general-purpose processor may be programmed to perform the claimed functions, despite not being presently configured to do so. The Examiner therefore suggests amending the claims to recite, “wherein the processing device is configured to” so that the claims require a system with a processor and memory presently configured to perform the claimed operations.

Claim Objections
Claims 1-4, 6-9, 11-12, 14-18 and 20 are objected to because of the following informalities:
Claim 1 recites, “the telemetric sensor data that were written using the first trim”, which as best understood by the Examiner, should be amended to recite, “the telemetric sensor data that was written using the first trim”. 
Claim 2 recites, “wherein the first trim provides a relatively high data reliability; and wherein the second trim provides a relatively low data reliability”, which as best understood by the Examiner, should be amended to recite, “wherein the first trim provides a higher data reliability compared to a data reliability provided by the second trim” (providing clarity that “relatively high” and “relatively low” are not meant to be interpreted as terms of degree, but as a comparison to the characteristic provided by the other trim level). 
Claim 2 recites, “wherein the second trim provides a relatively fast programming time; and wherein the first trim provides a relatively slow programming time”, which as best understood by the Examiner, should be amended to recite, “wherein the second trim provides a faster programming time compared to a programming time provided by the first trim” (providing clarity that “relatively fast” and “relatively slow” are not meant to be interpreted as terms of degree, but as comparisons to the characteristics provided by the other trim level). 
Claim 7 recites, “to the second portion of the memory device and using the first trim”, which would more clearly recite, “to the second portion of the memory device and by using the first trim”. 
Claim 7 recites, “to the second portion of the memory device and using the second trim”, which would more clearly recite, “to the second portion of the memory device by using the second trim”.  
Claim 9 recites, “an amount of the telemetric sensor data that were written using the first trim” which as best understood by the Examiner, should be amended to recite, “an amount of the telemetric sensor data that was written using the first trim”.  
Claim 11 recites, “rewriting, to the snapshot portion and using the first trim”, which as best understood by the Examiner, should be amended to recite, “rewriting, to the snapshot portion and by using the first trim”. 
Claim 12 recites, “an” [or “the”] “amount of the telemetric sensor data that were written using the first trim”, which as best understood by the Examiner, should be amended to recite, “an” [or “the”] “amount of telemetric sensor data that was written using the first trim”. 
Claim 14 recites, “subsequent to copying, using the second trim”, which as best understood by the Examiner, should be amended to recite, “subsequent to copying, by using the second trim”. 
Claims 2-4, 6-8, 11, 14-18 and 20 are objected to for failing to cure the deficiencies of a base claim from which they depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 11-12, 14-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: 
Claim 1 recites, “copy, in response to a trigger event and the memory device being powered by the secondary power supply, the telemetric sensor data that were written using the first trim to a second portion of the memory device using a second trim tailored to programming time”, which is subject to multiple distinct interpretations. In one interpretation, the telemetric sensor is copied, and the telemetric sensor data is the data that was written using the first trim that was also written to a second portion of the memory device using a second trim tailored to programming time. In another interpretation, the copying is performed using a second trim, and copies the telemetric sensor data that was written using the first trim to a second portion of the memory device. In yet another interpretation, the coping is performed to a second portion of the memory device and using a second trim tailored to programming time, and copies the telemetric sensor data that was written using the first trim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claims to recite  “in response to a trigger event and the memory device being powered by the secondary power supply, copy, to a second portion of the memory device and by using a second trim tailored to programming time, the telemetric sensor data that was written to the first portion of the memory device by using a first trim”. For the purposes of examination, the Examiner will interpret the limitation according to the meaning of the suggested amendment. 
Claim 1 also recites, “copy, in response to the trigger event and the primary power supply being available despite the trigger event, the telemetric sensor data that were written using the first trim to the second portion of the memory device using the first trim”, which is subject to multiple distinct interpretations according to analogous reasons as those indicated in the analysis performed in the preceding paragraph above. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claim to recite, “in response to a trigger event and the memory device being powered by the secondary power supply, copy to a second portion of the memory device and by using the first trim, the telemetric sensor data that was written to the first portion of the memory device by using a first trim”. For the purposes of examination, the Examiner will interpret the limitation according to the meaning of the suggested amendment. 
Regarding claim 9: 
Claim 9 recites, “copying, using a second trim tailored to programming time, an amount of the telemetric sensor data that were written using the first trim from the cyclic buffer portion to a snapshot portion of the memory device”, which is subject to multiple distinct interpretations. In one interpretation, the limitation requires copying, by using the second trim, an amount of the telemetric sensor data that was written using the first trim, and the copying is from the cyclic buffer portion to a snapshot portion of the memory device. In another interpretation, the limitation requires copying, by using the second trim, an amount of the telemetric sensor data, and the telemetric sensor data is data that was written using the first trim from the cyclic buffer portion to a snapshot portion of the memory device. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the limitation to recite, “copying, from the cyclic buffer portion to a snapshot portion and by using a second trim tailored to programming time, an amount of the telemetric sensor data that was written to the cyclic buffer portion by using the first trim”. For the purposes of examination, the Examiner will interpret the limitation according to the meaning of the suggested amendment.
Claim 9 recites, “copying, using a first trim, the amount of the telemetric sensor data that were written using the first trim from the cyclic buffer portion to the snapshot portion of the memory device”, which is subject to multiple distinct interpretations according to an analogous analysis to that performed in the preceding paragraph. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the limitation to recite, “copying, from the cyclic buffer portion to the snapshot portion and by using a first trim, the amount of the telemetric sensor data that was written to the cyclic buffer portion by using the first trim”. For the purposes of examination, the Examiner will interpret the limitation according to the meaning of the suggested amendment.
Regarding claim 11: 
Claim 11 recites, “rewriting, to the snapshot portion and using the first trim, the amount of the telemetric sensor data stored in the snapshot portion in response to the memory device being powered by the primary power supply again”, which is subject to multiple distinct interpretations. In one interpretation the limitation requires rewriting, to the snapshot portion and using the first trim, the amount of the telemetric sensor data stored in the snapshot portion, and the telemetric sensor data is stored in the snapshot portion in response to the memory device being powered by the primary power supply again. In another interpretation, the limitation requires, in response to the memory device being powered by the primary power supply again, rewriting, to the snapshot portion and by using the first trim, the amount of the telemetric sensor data stored in the snapshot portion. The Examiner also notes there is not explicit antecedent basis for “the amount of the telemetric sensor data stored in the snapshot portion”. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claim to recite, “in response to the memory device being powered by the primary power supply again, rewriting, to the snapshot portion and by using the first trim, the amount of the telemetric sensor data copied from the cyclic buffer portion to the snapshot portion by using the second trim”. For the purposes of examination, the Examiner will interpret the limitation according to the meaning of the suggested amendment.
Regarding claim 12: 
Claim 12 recites, “in response to a trigger event and in response to the primary power supply being unavailable, copy an amount of the telemetric sensor data that were written using the first trim from the cyclic buffer portion to the snapshot portion using a second trim tailored to programming time”, which is subject to multiple distinct interpretations according to an analysis analogous to that performed for claim 9. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claim to recite, “in response to a trigger event and in response to the primary power supply being unavailable, copy, from the cyclic buffer portion to the snapshot portion and by using a second trim tailored to programming time, an amount of the telemetric sensor data that was written to the cyclic buffer portion by using the first trim”. For the purposes of examination, the Examiner will interpret the limitation according to the meaning of the suggested amendment.
Claim 12 also recites, “in response to the trigger event and in response to the primary power supply being available, copy, using the first trim, an amount of the telemetric sensor data that were written using the first trim to the snapshot portion”, which is subject to multiple distinct interpretations according to an analysis analogous to that performed for claim 9. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claim to recite, “in response to the trigger event and in response to the primary power supply being available, copy, from the cyclic buffer portion to the snapshot portion and by using the first trim, an amount of the telemetric sensor data that was written to the cyclic buffer portion by using the first trim”. For the purposes of examination, the Examiner will interpret the limitation according to the meaning of the suggested amendment.
Regarding claim 14: 
Claim 14 recites, “rewrite the amount of the telemetric sensor data to the snapshot portion with the first trim tailored to data reliability”, which is subject to multiple distinct interpretations. In one interpretation the limitation requires rewriting the telemetric sensor data to the snapshot portion, where the snapshot portion is the snapshot portion with the first trim tailored to data reliability. In another interpretation, the limitation requires rewriting, to the snapshot portion and by using the first trim, the amount of telemetric sensor data”. The Examiner further notes that it is unclear if “the amount of telemetric sensor data” refers to a quantity of telemetric sensor data to rewrite, or if it refers to the actual telemetric sensor data previously copied from the cyclic buffer portion to the snapshot portion. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claim to recite, “rewrite, to the snapshot portion and by using the first trim, the amount of telemetric sensor data copied from the cyclic buffer portion to the snapshot portion by using the second trim”. For the purposes of examination, the Examiner will interpret the limitation according to the meaning of the suggested amendment.
Regarding claims 2-4, 6-8, 11, 14-18 and 20:
Claims 2-4, 6-8, 11, 14-18 and 20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2017/0148237 A1 (Iwaasa) in view of the article by Robert Biebly titled “Memory for Autonomous Vehicle Black-Box Recorders” as preserved by the Internet archive on 30 January 2019 (Biebly) in further view of US Patent No. US 9,715,939 B2 (Ellis).
Regarding claim 1: 
Iwaasa discloses, A system comprising: (data recording ECU (120) [Fig. 4] [Fig. 9]) a processing device (CPU (11B) [Fig. 4]) and a memory device (RAM (12B) and Non-volatile memory (14) [Fig. 4]) coupled to the processing device and to a primary power supply (power source supplied when the ignition is turned on [0320]) and a secondary power supply (the data recording ECU also has an internal power source [Fig. 9]) wherein the processing device is to: write telemetric sensor data in a first portion of the memory device (by disclosing that part of the RAM (12B) of a data recording ECU (i.e. memory device) (120) is used as a ring buffer (122) (i.e. cyclic buffer) [0123] [Fig. 4]. The ring buffer is used to record all of the status data [0185]. The status data includes status of the vehicle or status or status of the occupant [0064]. The status of the vehicle includes acceleration and speed determined from sensors (i.e. telemetric sensor data) [0065]. The ring buffer stores data for a previous alpha seconds [0188-0191]. The ECU is controlled by a processor (CPU (11B) [Fig. 4] [0122]. The status data is written to the ring buffer (122) by the the reception processing unit (121) of the CPU (i.e. host) that receives the status data from the CAN bus (143) [0182-0185])) copy, in response to a trigger event, the telemetric sensor data, which was written to the first portion, to a second portion of the memory device (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]) copy, in response to the trigger event and the primary power supply being available despite the trigger event, the telemetric sensor data, which was written to the first portion, to the second portion of the memory device (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]. Under normal operating conditions (i.e. when the ignition is turned on) (i.e. primary power supply being available) (S9-NO) the data recording ECU (120) is powered from the ignition source [0318-320] [Fig. 16]).
Iwaasa does not explicitly disclose, but Biebly teaches the cyclic buffer and snapshot storage may both be provided in Micron’s non-volatile automotive memory such that to write data in a first portion of the memory device would write to SSD flash memory (by teaching that Micron’s automotive non-volatile memory is useful to store the cyclic buffer data generated by an autonomous vehicle [pg. 1: ¶2] [pg. 2: ¶1-2]. Additionally, volatile DRAM options may suffer from data loss if a power cut happens, and using such technology is uncommon due to the level of technology that can support the ISO26262 ASIL-D reliability standard [pg. 1: ¶3 – continued onto pg. 2]. Additionally, the data for long term storage may also be stored in a Micron automotive SSD [pg. 1: ¶2]. Finally, using a high enough level of compression allows for a single NVM device such as eMMC, UFS, or SSD to be able handle both tasks of data buffering and long-term data storage (i.e. the cyclic buffer and snapshot portion are within a same partition of the memory device) [pg. 2: ¶1])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RAM and non-volatile memory used for the cyclic buffer and event data storage disclosed by Iwaasa to include the micron automotive memory and write both types of data in a same eMMC, UFS, or SSD device as taught by Biebly. 
One of ordinary skill in the art would have been motivated to make this modification because Micron’s automotive NVM devices are fully compatible with standards requirements, may handle both tasks in a single device, meet the ISO26262 ASIL-D reliability standard, and allow for the TBW to implement the device in non-volatile memory, as taught by Biebly in [pg. 1: ¶1 – pg. 2: ¶2]. 
Iwaasa does not explicitly disclose, but Ellis teaches, write, using a first trim tailored to data reliability, the data in the first portion (by teaching that data may be written to the flash memory device (i.e. written in units of pages (i.e. “the amount”)) with default SLC programming mode parameters. The default parameters (i.e. second trim) allow for high endurance [Col 1: lines 34-42] [Col 3: lines 9-20] [Col 15: lines 49-62]. The default parameters are used when data that is written does not have a low read requirement [Col 3: lines 9-20]. Data with a low read requirement may be data being written in response to a power failure event [Col 17: lines 1-20]. Therefore, while there is not a power failure event and data is being written to the memory device, it may be written with default SLC parameters (i.e. first trim) [Col 3: lines 9-20]) and in response to the memory device being powered by the secondary power supply, writing data to the second portion the memory device using the second trim tailored to programming time (by teaching that power fail circuitry (125-1) can detect a power failure condition (i.e. of a first power supply) (i.e. primary power supply being unavailable) [Col 9: lines 50-61]. In the power failure situation, power failure circuitry (125-1) can provide backup power (i.e. in response to the memory device being powered by the secondary power supply) [Col 9: lines 50-61] so that in response to detecting the occurrence of a first event at the storage device, where the first event is a power failure event (504) (506) [Fig. 5A] a fast SLC programming that does not use the default parameters, but uses fast programming parameters (i.e. a second trim), and uses less time (i.e. tailored to programming time) [Col 3: lines 9-20] [Col 15: lines 49-62] can be used to program data to non-volatile flash memory (132). This fast programming mode can be used for data that meets a low read criterion, where the low-read criterion includes data being written in response to a power failure event [Col 17: lines 10-15]. The low read data can also be write data that corresponds to the event (i.e. data written after power failure (i.e. in response to the memory device being powered by the secondary power supply, using the second trim). [Col 19: lines 35-40]) in response to the primary power supply being available despite the trigger event, writing data to the portion of the memory device using the first trim (by teaching that in response to receiving a write command and the data not meeting a pre-defined low-read criteria (i.e. such as not meeting a power-loss data criterion (408-NO) (i.e. the data being written is not in response to a power fail event) (i.e. in response to the memory device being powered by the primary power supply)) [Col 1: lines 34-42] [Col 2: lines 60-67] [Col 3: lines 9-20] [Col 17: lines 10-15] the data is written using a default SLC programming mode (410) (i.e. first trim) [Col 2: lines 7-21] [Col 3: lines 9-20]. Furthermore, the memory device is not taught to change parameters base on a vehicle collision (i.e. despite the trigger event)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to a cyclic buffer portion of the SSD memory taught by Iwaasa in view of Biebly to include using the default SLC programming parameters (i.e. so that there is the telemetric sensor data that were written using the first trim stored in the cyclic buffer portion), and to include the copying of status data (i.e. stored in the cyclic buffer portion using the first trim) to the non-volatile in response to the collision disclosed by Iwaasa to include using the fast SLC programming parameters for writing the data in response to the system also being in a power-failure condition (i.e. because the data is being written in response to a power failure or is corresponding to a power failure event) as taught by Ellis, and to include the using the default SLC programming parameters for writing the data when the system is not in a power-fail condition (i.e. the data is not being written in response to a power failure or is not corresponding to a power failure event) as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because writing data with the fast programming mode parameters results in data being written quickly and requires less power, to ensure that data is written quickly and with less power in the event of a power failure as taught by Ellis in [Col 1: lines 45-67] [Col 2: lines 7-21] [Col 17: lines 24-40] and writing data with the default SLC programming parameters allows for the data to be written with high-endurance, as taught by Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8].
Regarding claim 2:
The system of claim 1 is made obvious by Iwaasa in view of Biebly in further view of  Ellis (Iwaasa-Biebly-Ellis).
Iwaasa does not explicitly disclose, but Ellis teaches, wherein the first trim provides a relatively high data reliability; and wherein the second trim provides a relatively low data reliability (by disclosing that the fast SLC programming mode has lower endurance (i.e. relatively low reliability) than data written using standard programming parameters (i.e. default programming parameters) (i.e. relatively higher endurance/reliability than the fast SLC programming mode) [Col 15: lines 49-62]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to a cyclic buffer portion of the SSD memory taught by Iwaasa in view of Biebly to include using the default SLC programming parameters, and to include the copying of status data to the non-volatile in response to the collision disclosed by Iwaasa to include using the fast SLC programming parameters for writing the data in response to the system also being in a power-failure condition as taught by Ellis, and to include the using the default SLC programming parameters for writing the data when the system is not in a power-fail condition (i.e. the data is not being written in response to a power failure or is not corresponding to a power failure event) as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because writing data with the fast programming mode parameters results in data being written quickly and requires less power, to ensure that data is written quickly and with less power in the event of a power failure as taught by Ellis in [Col 1: lines 45-67] [Col 2: lines 7-21] [Col 17: lines 24-40] and writing data with the default SLC programming parameters allows for the data to be written with high-endurance, as taught by Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8].
Regarding claim 3:
The system of claim 1 made obvious by Iwaasa-Biebly-Ellis.
Iwaasa does not explicitly disclose, but Ellis teaches, wherein the second trim provides a relatively fast programming time; and wherein the first trim provides a relatively slow programming time (by disclosing that the fast SLC programming parameters allow for 40% faster or 50-60% faster programming time than the default SLC programming parameters [Col 3: lines 9-20] [Col 17: lines 26-40] [Col 15: lines 49-62]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to a cyclic buffer portion of the SSD memory taught by Iwaasa in view of Biebly to include using the default SLC programming parameters, and to include the copying of status data to the non-volatile in response to the collision disclosed by Iwaasa to include using the fast SLC programming parameters for writing the data in response to the system also being in a power-failure condition as taught by Ellis, and to include the using the default SLC programming parameters for writing the data when the system is not in a power-fail condition (i.e. the data is not being written in response to a power failure or is not corresponding to a power failure event) as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because writing data with the fast programming mode parameters results in data being written quickly and requires less power, to ensure that data is written quickly and with less power in the event of a power failure as taught by Ellis in [Col 1: lines 45-67] [Col 2: lines 7-21] [Col 17: lines 24-40] and writing data with the default SLC programming parameters allows for the data to be written with high-endurance, as taught by Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8].
Regarding claim 4:
The system of claim 1 made obvious by Iwaasa-Biebly-Ellis.
Iwaasa further discloses, wherein the memory device comprises non-volatile memory (the data collection unit (127) includes non-volatile memory [0180-0184] [Fig. 9]); and the secondary power supply (internal power supply [0318-0320]) is to provide power in response to a loss of the primary power supply (by disclosing that when the ignition is turned off (i.e. loss of the primary power supply), the internal power supply provides power to the data recording ECU (120) [0318-0320]).
Regarding claim 9:
Iwaasa discloses, a method, comprising: writing telemetric sensor data in a cyclic buffer portion of a memory device (by disclosing that part of the RAM (12B) of a data recording ECU (i.e. memory device) (120) is used as a ring buffer (122) (i.e. cyclic buffer) [0123] [Fig. 4]. The ring buffer is used to record all of the status data [0185]. The status data includes status of the vehicle or status or status of the occupant [0064]. The status of the vehicle includes acceleration and speed determined from sensors (i.e. telemetric sensor data) [0065]. The ring buffer stores data for a previous alpha seconds [0188-0191]. The ECU is controlled by a processor (CPU (11B) [Fig. 4] [0122])), wherein the memory device is coupled to a primary power supply (power source supplied when the ignition is turned on [0320]) and a secondary power supply (the data recording ECU also has an internal power source); in response to a trigger event, copying an amount of the telemetric sensor data, which was written to the cyclic buffer portion, from the cyclic buffer portion to a snapshot portion of the memory device (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]) and in response to the trigger event and in response to the memory device being powered by the primary power supply, copying the amount of telemetric sensor data, which was written to the cyclic buffer portion, from the cyclic buffer portion to the snapshot portion (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]. Under normal operating conditions (i.e. when the ignition is turned on) (i.e. primary power supply being available) (S9-NO) the data recording ECU (120) is powered from the ignition source [0318-320] [Fig. 16])
Iwaasa does not explicitly disclose, but Biebly teaches the cyclic buffer and snapshot storage may both be provided in Micron’s non-volatile automotive memory such that writing to the cyclic buffer portion would write to SSD flash memory (by teaching that Micron’s automotive non-volatile memory is useful to store the cyclic buffer data generated by an autonomous vehicle [pg. 1: ¶2] [pg. 2: ¶1-2]. Additionally, volatile DRAM options may suffer from data loss if a power cut happens, and using such technology is uncommon due to the level of technology that can support the ISO26262 ASIL-D reliability standard [pg. 1: ¶3 – continued onto pg. 2]. Additionally, the data for long term storage may also be stored in a Micron automotive SSD [pg. 1: ¶2]. Finally, using a high enough level of compression allows for a single NVM device such as eMMC, UFS, or SSD to be able handle both tasks of data buffering and long-term data storage (i.e. the cyclic buffer and snapshot portion are within a same partition of the memory device) [pg. 2: ¶1])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RAM and non-volatile memory used for the cyclic buffer and event data storage disclosed by Iwaasa to include the micron automotive memory and write both types of data in a same eMMC, UFS, or SSD device as taught by Biebly. 
One of ordinary skill in the art would have been motivated to make this modification because Micron’s automotive NVM devices are fully compatible with standards requirements, may handle both tasks in a single device, meet the ISO26262 ASIL-D reliability standard, and allow for the TBW to implement the device in non-volatile memory, as taught by Biebly in [pg. 1: ¶1 – pg. 2: ¶2]. 
Iwaasa does not explicitly disclose, but Ellis teaches, storing, using a first trim tailored to data reliability, the data in the cyclic buffer portion (by teaching that data may be written to the flash memory device (i.e. written in units of pages (i.e. “the amount”)) with default SLC programming mode parameters. The default parameters (i.e. second trim) allow for high endurance [Col 1: lines 34-42] [Col 3: lines 9-20] [Col 15: lines 49-62]. The default parameters are used when data that is written does not have a low read requirement [Col 3: lines 9-20]. Data with a low read requirement may be data being written in response to a power failure event or corresponding to a power failure event [Col 17: lines 1-20] [Col 19: lines 35-40]. Therefore, while there is not a power failure event and data is being written to the memory device, it may be written with default SLC parameters (i.e. first trim) [Col 3: lines 9-20])) and in response to the memory device being powered by the secondary power supply, writing data to a portion of the memory using a second trim tailored to programming time (by teaching that power fail circuitry (125-1) can detect a power failure condition (i.e. of a first power supply) (i.e. primary power supply being unavailable) [Col 9: lines 50-61]. In the power failure situation, power failure circuitry (125-1) can provide backup power (i.e. in response to the memory device being powered by the secondary power supply) [Col 9: lines 50-61] so that in response to detecting the occurrence of a first event at the storage device, where the first event is a power failure event (504) (506) [Fig. 5A] a fast SLC programming that does not use the default parameters, but uses fast programming parameters (i.e. a second trim), and uses less time (i.e. tailored to programming time) [Col 3: lines 9-20] [Col 15: lines 49-62] can be used to program data to non-volatile flash memory (132). This fast programming mode can be used for data that meets a low read criterion, where the low-read criterion includes data being written in response to a power failure event [Col 17: lines 10-15]. The low read data can also be write data that corresponds to the event (i.e. data written after power failure (i.e. in response to the memory device being powered by the secondary power supply, using the second trim). [Col 19: lines 35-40]) in response to the memory device being powered by the primary power supply, writing data to the portion of the memory device using the first trim (by teaching that in response to receiving a write command and the data not meeting a pre-defined low-read criteria (i.e. such as not meeting a power-loss data criterion (408-NO) (i.e. the data written is not in response to a power fail event) (i.e. in response to the memory device being powered by the primary power supply) [Col 1: lines 34-42] [Col 2: lines 60-67] [Col 3: lines 9-20] [Col 17: lines 10-15] [Col 19: lines 35-40] the data is written using a default SLC programming mode (410) (i.e. first trim) [Col 2: lines 7-21] [Col 3: lines 9-20]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to a cyclic buffer portion of the SSD memory taught by Iwaasa in view of Biebly to include using the default SLC programming parameters (i.e. so that there is the telemetric sensor data that were written using the first trim stored in the cyclic buffer portion), and to include the copying of status data (i.e. stored in the cyclic buffer portion using the first trim) to the non-volatile in response to the collision disclosed by Iwaasa to include using the fast SLC programming parameters for writing the data in response to the system also being in a power-failure condition (i.e. because the data is being written in response to a power failure or is corresponding to a power failure event) as taught by Ellis, and to include the using the default SLC programming parameters for writing the data when the system is not in a power-fail condition (i.e. the data is not being written in response to a power failure or is not corresponding to a power failure event) as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because writing data with the fast programming mode parameters results in data being written quickly and requires less power, to ensure that data is written quickly and with less power in the event of a power failure as taught by Ellis in [Col 1: lines 45-67] [Col 2: lines 7-21] [Col 17: lines 24-40] and writing data with the default SLC programming parameters allows for the data to be written with high-endurance, as taught by Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8].
Regarding claim 12: 
Iwaasa discloses, a system comprising (data recording ECU (120) [Fig. 4] [Fig. 9]): a processing device (CPU (11B) [Fig. 4]) and a memory device (RAM (12B) and Non-volatile memory (14) [Fig. 4]) coupled to the processing device and to a primary power supply and a secondary power supply (by teaching that the ECU is supplied with power from an external power source tied to the ignition and an internal power source [0320]), the memory device including a cyclic buffer portion (RAM (12B) includes a ring buffer (122) storing status data [0126-0132] [0152] [Fig. 4] [Fig. 9]) and a snapshot portion (the non-volatile memory (14) includes a data recording unit (127) (i.e. snapshot portion); wherein the processing device is to: write telemetric sensor data in the cyclic buffer portion (by disclosing that part of the RAM (12B) of a data recording ECU (i.e. memory device) (120) is used as a ring buffer (122) (i.e. cyclic buffer) [0123] [Fig. 4]. The ring buffer is used to record all of the status data [0185]. The status data includes status of the vehicle or status or status of the occupant [0064]. The status of the vehicle includes acceleration and speed determined from sensors (i.e. telemetric sensor data) [0065]. The ring buffer stores data for a previous alpha seconds [0188-0191]); in response to a trigger event, copy an amount of the telemetric sensor data, which was written to the cyclic buffer portion ,from the cyclic buffer portion to a snapshot portion of the memory device (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]) in response to a trigger event and in response to the primary power supply being available, copy an amount of the telemetric sensor data, that was written to the cyclic buffer, from the cyclic buffer portion to the snapshot portion (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]. Under normal operating conditions (i.e. when the ignition is turned on) (i.e. primary power supply being available) (S9-NO) the data recording ECU (120) is powered from the ignition source [0318-320] [Fig. 16]).
Iwaasa does not explicitly disclose, but Biebly teaches the cyclic buffer and snapshot storage may both be provided in Micron’s non-volatile automotive memory such that writing to the cyclic buffer portion would write to SSD flash memory (by teaching that Micron’s automotive non-volatile memory is useful to store the cyclic buffer data generated by an autonomous vehicle [pg. 1: ¶2] [pg. 2: ¶1-2]. Additionally, volatile DRAM options may suffer from data loss if a power cut happens, and using such technology is uncommon due to the level of technology that can support the ISO26262 ASIL-D reliability standard [pg. 1: ¶3 – continued onto pg. 2]. Additionally, the data for long term storage may also be stored in a Micron automotive SSD [pg. 1: ¶2]. Finally, using a high enough level of compression allows for a single NVM device such as eMMC, UFS, or SSD to be able handle both tasks of data buffering and long-term data storage (i.e. the cyclic buffer and snapshot portion are within a same partition of the memory device) [pg. 2: ¶1])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RAM and non-volatile memory used for the cyclic buffer and event data storage disclosed by Iwaasa to include the micron automotive memory and write both types of data in a same eMMC, UFS, or SSD device as taught by Biebly. 
One of ordinary skill in the art would have been motivated to make this modification because Micron’s automotive NVM devices are fully compatible with standards requirements, may handle both tasks in a single device, meet the ISO26262 ASIL-D reliability standard, and allow for the TBW to implement the device in non-volatile memory, as taught by Biebly in [pg. 1: ¶1 – pg. 2: ¶2]. 
Iwaasa does not explicitly disclose, but Ellis teaches, write, using a first trim tailored to data reliability, the data in the cyclic buffer portion (by teaching that data may be written to the flash memory device (i.e. written in units of pages (i.e. “the amount”)) with default SLC programming mode parameters. The default parameters (i.e. first trim) allow for high endurance [Col 1: lines 34-42] [Col 3: lines 9-20] [Col 15: lines 49-62]. The default parameters are used when data that is written does not have a low read requirement [Col 3: lines 9-20]. Data with a low read requirement may be data being written in response to a power failure event or corresponding to a power failure event [Col 17: lines 1-20] [Col 19: lines 35-40]. Therefore, while there is not a power failure event and data is being written to the memory device, it may be written with default SLC parameters (i.e. first trim) [Col 3: lines 9-20])) in response to the primary power supply being unavailable... write data to a portion of memory using a second trim tailored to programming time (by teaching that power fail circuitry (125-1) can detect a power failure condition (i.e. of a first power supply) (i.e. primary power supply being unavailable) [Col 9: lines 50-61]. In the power failure situation, power failure circuitry (125-1) can provide backup power (i.e. in response to primary power supply being unavailable) [Col 9: lines 50-61] so that in response to detecting the occurrence of a first event at the storage device, where the first event is a power failure event (504) (506) [Fig. 5A] a fast SLC programming that does not use the default parameters, but uses fast programming parameters (i.e. a second trim), and uses less time (i.e. tailored to programming time) [Col 3: lines 9-20] [Col 15: lines 49-62] can be used to program data to non-volatile flash memory (132). This fast programming mode can be used for data that meets a low read criterion, where the low-read criterion includes data being written in response to a power failure event [Col 17: lines 10-15]. The low read data can also be write data that corresponds to the event (i.e. data written after power failure (i.e. in response to the memory device being powered by the secondary power supply, using the second trim). [Col 19: lines 35-40]) in response to the power supply being available, write data, using the first trim to the portion of memory (by teaching that in response to receiving a write command and the data not meeting a pre-defined low-read criteria (i.e. such as not meeting a power-loss data criterion (408-NO) (i.e. the data written is not in response to a power fail event) (i.e. in response to the memory device being powered by the primary power supply) [Col 1: lines 34-42] [Col 2: lines 60-67] [Col 3: lines 9-20] [Col 17: lines 10-15] [Col 19: lines 35-40] the data is written using a default SLC programming mode (410) (i.e. first trim) [Col 2: lines 7-21] [Col 3: lines 9-20]).. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to a cyclic buffer portion of the SSD memory taught by Iwaasa in view of Biebly to include using the default SLC programming parameters (i.e. so that there is the telemetric sensor data that were written using the first trim stored in the cyclic buffer portion), and to include the copying of status data (i.e. stored in the cyclic buffer portion using the first trim) to the non-volatile in response to the collision disclosed by Iwaasa to include using the fast SLC programming parameters for writing the data in response to the system also being in a power-failure condition (i.e. because the data is being written in response to a power failure or is corresponding to a power failure event) as taught by Ellis, and to include the using the default SLC programming parameters for writing the data when the system is not in a power-fail condition (i.e. the data is not being written in response to a power failure or is not corresponding to a power failure event) as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because writing data with the fast programming mode parameters results in data being written quickly and requires less power, to ensure that data is written quickly and with less power in the event of a power failure as taught by Ellis in [Col 1: lines 45-67] [Col 2: lines 7-21] [Col 17: lines 24-40] and writing data with the default SLC programming parameters allows for the data to be written with high-endurance, as taught by Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8].
Regarding claim 14: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis. 
Iwaasa doesn’t explicitly disclose, but Ellis teaches, wherein the processing device, subsequent to copying the amount of the telemetric sensor data from the cyclic buffer portion to the snapshot portion, is further to: rewrite the amount of the telemetric sensor data to the snapshot portion with the first trim tailored to the data reliability (by teaching that after data is written in the unit of pages (i.e. the amount of data), it cannot be rewritten until the block that the page is a part of is erased (including all other pages in the block). Data is written to the storage device with both default set of programming parameters and the fast SLC program parameters. Garbage collection is therefore performed on the storage device where the garbage collection operation reads valid data from pages (i.e. the amount of data) of memory blocks and relocates them to a new block. The garbage collection operation is performed on all blocks of the memory device over time. Garbage collection writes are performed with the default SLC program mode and default set of programming parameters (i.e. data written with the fast SLC program mode will be garbage collected and rewritten with the default SLC program mode) [Col 3: lines 35-55] [Col 5: lines 8-27] [Col 7: lines 23-40] [Col 8: lines 30-55] [Col 22: lines 16-36]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-volatile memory (14) disclosed by Iwaasa to include the garbage collection operation after the data is written using the default parameters as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because it is necessary to perform garbage collection in order to rewrite data to a previously written data block and free blocks for writing, and the default parameters result in data written with a high endurance as taught by Ellis in [Col 7: lines 23-40] [Col 8: lines 26-45]. 
Regarding claim 15: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis. 
Iwaasa further discloses, wherein the processing device is further to: sequentially store new telemetric sensor data in the cyclic buffer portion; and erase older telemetric sensor data (by teaching that the ring buffer sequentially writes the received status data (i.e. new) and overwrites (i.e. erases) the oldest (i.e. older) data recorded with the latest data [0188-0191]. It is understood the status data includes telemetric data [0064-0065]).
Regarding claim 16: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis. 
Iwaasa further discloses, wherein the amount of the telemetric sensor data is predefined for a period of time immediately preceding the trigger event (by disclosing that the ring buffer is configured to store the previous alpha (i.e. a predefined period of time) seconds [0189-0190]. The alpha seconds are stored to the non-volatile memory upon occurrence of the event [0012] [Fig. 9]).
Regarding claim 17: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis. 
Iwaasa and does not explicitly disclose, but Biebly teaches the cyclic buffer and snapshot storage may both be provided in Micron’s non-volatile automotive memory such that wherein the cyclic buffer portion and the snapshot portion are within a same partition of the memory device (by teaching that Micron’s automotive non-volatile memory is useful to store the cyclic buffer data generated by an autonomous vehicle [pg. 1: ¶2] [pg. 2: ¶1-2]. Additionally, volatile DRAM options may suffer from data loss if a power cut happens, and using such technology is uncommon due to the level of technology that can support the ISO26262 ASIL-D reliability standard [pg. 1: ¶3 – continued onto pg. 2]. Additionally, the data for long term storage may also be stored in a Micron automotive SSD [pg. 1: ¶2]. Finally, using a high enough level of compression allows for a single NVM device such as eMMC, UFS, or SSD to be able handle both tasks of data buffering and long-term data storage (i.e. the cyclic buffer and snapshot portion are within a same partition of the memory device) [pg. 2: ¶1])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RAM and non-volatile memory used for the cyclic buffer and event data storage disclosed by Iwaasa to include the micron automotive memory and write both types of data in a same eMMC, UFS, or SSD device (i.e. same partition) as taught by Biebly. 
One of ordinary skill in the art would have been motivated to make this modification because Micron’s automotive NVM devices are fully compatible with standards requirements, may handle both tasks in a single device, meet the ISO26262 ASIL-D reliability standard, and allow for the TBW to implement the device in non-volatile memory, as taught by Biebly in [pg. 1: ¶1 – pg. 2: ¶2]. 
Regarding claim 18: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis. 
Iwaasa further discloses, wherein the cyclic buffer portion and the snapshot portion are within different partitions of the memory device (by teaching the ring buffer (122) (i.e. partition) allocated from a portion of the memory and the data recording unit (127) and data storage unit (128) allocated from a portion of the memory (i.e. different partitions) [0123] [0180-0184] [Fig. 9]).
Regarding claim 20: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis. 
Iwaasa further discloses, wherein the trigger event comprises a vehicle accident (by teaching that the examples of the event include the detection of a collision between the vehicle and another object (i.e. a vehicle accident) [0063]).
Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaasa in view of Biebly in further view of Ellis in further view of US Patent No. US 10,877,853 B2 (Lee).
Regarding claim 6:
The system of claim 1 made obvious by Iwaasa-Biebly-Ellis.
Iwaasa does not explicitly disclose, but Ellis teaches, wherein the processing device is further to perform, using the first trim, a media management operation on the memory device (by teaching that after data is written in the unit of pages, it cannot be rewritten until the block that the page is a part of is erased (including all other pages in the block). Data is written to the storage device with both default set of programming parameters and the fast SLC program parameters. Garbage collection is therefore performed on the storage device where the garbage collection operation reads valid data from pages of memory blocks and relocates them to a new block. The garbage collection operation is performed on all blocks of the memory device over time. Garbage collection writes are performed with the default SLC program mode and default set of programming parameters [Col 3: lines 35-55] [Col 5: lines 8-27] [Col 7: lines 23-40] [Col 8: lines 30-55] [Col 22: lines 16-36]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-volatile memory disclosed by Iwaasa in view of Biebly to include the garbage collection operation after the data is written using the default parameters as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because it is necessary to perform garbage collection in order to rewrite data to a previously written data block and free blocks for writing, and the default parameters result in data written with a high endurance as taught by Ellis in [Col 7: lines 23-40] [Col 8: lines 26-45]. 
Ellis does not explicitly disclose, but Lee teaches, in response to the primary power supply being available (by teaching that in response to power being resupplied after a sudden power-off, the controller may resume a background operation based off collected hint information that was stored in response to the occurrence of the sudden power-off. The background information may include a garbage collection operation [Col 4: lines 16-34]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the storage device by control of the processor disclosed by Ellis to include resuming a garbage collection operation based on hint data stored during a sudden power off when power is resupplied to the storage device as taught by Lee. 
One of ordinary skill in the art would have been motivated to make this modification because it can minimize recovery time, as taught by Lee in [Col 4: lines 55-64].  
Regarding claim 7:
The system of claim 6 made obvious by Iwaasa-Biebly-Ellis in further view of Lee (Iwaasa-Biebly-Ellis-Lee).
Iwaasa does not explicitly disclose, but Ellis teaches, wherein the processing device is further to perform the media management operation to rewrite, to the second portion memory device and using the first trim, the telemetric sensor data previously copied to the second portion of the memory device and using the second trim (by teaching that after data is written in the unit of pages, it cannot be rewritten until the block that the page is a part of is erased (including all other pages in the block). Data is written to the storage device with both default set of programming parameters and the fast SLC program parameters. Garbage collection is therefore performed on the storage device where the garbage collection operation reads valid data from pages of memory blocks and relocates them to a new block. The garbage collection operation is performed on all blocks of the memory device over time. Garbage collection writes are performed with the default SLC program mode and default set of programming parameters (i.e. data written with the fast SLC program mode will be garbage collected and rewritten with the default SLC program mode) [Col 3: lines 35-55] [Col 5: lines 8-27] [Col 7: lines 23-40] [Col 8: lines 30-55] [Col 22: lines 16-36]). 
Regarding claim 8:
The system of claim 6 is made obvious by Iwaasa-Biebly-Ellis-Lee.
Ellis further discloses, wherein the media management operation comprises a garbage collection operation or a data integrity scan operation (by disclosing that the operation performed as part of the second event is garbage collection [Col 3: lines 35-55] [Col 5: lines 8-27] [Col 7: lines 23-40] [Col 8: lines 30-55] [Col 22: lines 16-36])
Regarding claim 11: 
The method of claim 9 is made obvious by Iwaasa in view of Biebly in further view of Ellis. 
Iwaasa does not explicitly disclose, but Ellis teaches, further comprising, subsequent to copying, using the second trim, the amount of the telemetric sensor data from the cyclic buffer portion to the snapshot portion of the memory device using the second trim: rewriting, to the snapshot portion, the amount of the telemetric sensor data stored in the snapshot portion using the first trim (by teaching that after data is written in the unit of pages (i.e. the amount of data), it cannot be rewritten until the block that the page is a part of is erased (including all other pages in the block). Data is written to the storage device with both default set of programming parameters and the fast SLC program parameters. Garbage collection is therefore performed on the storage device where the garbage collection operation reads valid data from pages (i.e. the amount of data) of memory blocks and relocates them to a new block. The garbage collection operation is performed on all blocks of the memory device over time. Garbage collection writes are performed with the default SLC program mode and default set of programming parameters (i.e. data written with the fast SLC program mode will be garbage collected and rewritten with the default SLC program mode) [Col 3: lines 35-55] [Col 5: lines 8-27] [Col 7: lines 23-40] [Col 8: lines 30-55] [Col 22: lines 16-36]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-volatile memory (14) disclosed by Iwaasa to include rewriting data in a garbage collection operation by using the default parameters after the data has already been written as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because it is necessary to perform garbage collection in order to rewrite data to a previously written data block and free blocks for writing, and the default parameters result in data written with a high endurance as taught by Ellis in [Col 7: lines 23-40] [Col 8: lines 26-45]. 
Iwaasa in view of Ellis does not explicitly disclose, but Lee teaches, in response to the memory device being powered by the primary power supply again (by teaching that in response to power being resupplied after a sudden power-off, the controller may resume a background operation based off collected hint information that was stored in response to the occurrence of the sudden power-off. The background information may include a garbage collection operation [Col 4: lines 16-34]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the storage device by control of the processor disclosed by Ellis to include resuming a garbage collection operation based on hint data stored during a sudden power off when power is resupplied to the storage device as taught by Lee. 
One of ordinary skill in the art would have been motivated to make this modification because it can minimize recovery time, as taught by Lee in [Col 4: lines 55-64].  

Response to Arguments
In response to the amendments to the claims, new objections to the claims have been made as seen in the corresponding section above.
In response to the amendments to the claims, the previous 35 U.S.C. §112(a) rejection has been withdrawn. 
In response to the amendments to the claims, the previous 35 U.S.C. §112(b) rejections have been withdrawn. However, in response to the amendments to the claims, new 35 U.S.C. §112(b) rejections have been made as seen in the corresponding section above. 
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Applicant argues that Ellis and does not teach “copy... the telemetric sensor data that were written using the first trim” for claim 1 or “copying, using the first trim, the amount of the telemetric sensor data that were written using the first trim” for claim 9. However, the Examiner’s rejection was based upon a combination of references. The Examiner therefore finds Applicant’s arguments unpersuasive. Iwaasa teaches how a system would perform the claimed copy operation of telemetric sensor data in response to a trigger event, and Ellis provides additional teachings that make obvious using the different trims in regards to the different statuses of the power supply once the copy operation for the telemetric sensor data has been triggered by the trigger event (as taught by Iwassa) (due to considerations of speed and reliability in the face of a power failure event taught by Ellis). Therefore, Ellis alone is not relied upon to teach copying, using a second trim tailored to programming time, an amount of the telemetric sensor data that were written using the first trim as Applicant argues (because Iwaasa was relied upon to teach performing a copy operation of the telemetric sensor data based on a trigger event, and Ellis was relied upon to teach writing to the memory device using different trims based on different conditions present (i.e. write to the memory device, by using default parameters (i.e. first trims) when there is not a power failure, and write to the memory device using fast SLC parameters (i.e. second trims) when there is a power failure). In this way, writing the telemetric sensor data to the memory taught by Iwassa-Biebly without power failure would use the first trims as taught by Ellis (such that later copying this data as taught by Iwassa would result in copying the telemetric sensor data that were written using the first trim as claimed). Additionally, writing the telemetric sensor data in response to a power failure would use the second trim, and this writing (i.e. because of copying taught by Iwassa) would write, using the second trim, the initially written telemetric sensor data, which was written by using the first trims as taught by Iwassa-Biebly-Ellis (i.e. because the telemetric sensor data would be initially written to the first portion with default parameters as the memory device was not under power failure) as claimed and Applicant’s arguments are unpersuasive. 
Applicant appears to argue solely based on Ellis because the Applicant says that “as admitted in the Office Action at pages 9-10, Iwassa does not teach or suggest switching among different trims to copy data in response to a particular event”. The Examiner does not disagree that Iwassa does not teach or suggest switching among different trims, but importantly, Iwassa does teach which data is copied (i.e. telemetric sensor data written in the first portion) and when. Therefore, when combined with the teachings of Biebly and Ellis, where Ellis teaches which trims to use to write data based on the status of a power supply (i.e. a power fail event), the prior art would have made obvious to one of ordinary skill in the art: “copy, in response to a trigger event and the memory device being powered by the secondary power supply, the telemetric sensor data that were written using the first trim to a second portion [or “snapshot portion”] of the memory device using a second trim tailored to programming time; and copy, in response to the trigger event and the primary power supply being available despite the trigger event, the telemetric sensor data that were written using the first trim to the second portion [or “snapshot portion”] of the memory device using the first trim” as claimed in claim 1 and analogous claim 9.
The Examiner notes that as amended, claim 12 now recites analogous limitations to claims 1 and 9. Accordingly, claim 12 is also made obvious by the prior art for reasons analogous to those laid out above for claims 1 and 9 and Applicant’s arguments to the contrary are unpersuasive.
The Examiner further notes that claims 2-4, 6-8, 11, 14-18 and 20 are also not indicated as allowable for reasons analogous to those made with respect to Applicant’s arguments to the independent claims 1, 9 and 12 as those arguments were not persuasive. 
The Examiner further notes that Applicant’s arguments that the claims are allowable are also not persuasive because the claims are subject to one or more outstanding §112(b) rejections. 
Accordingly, claims 1-4, 6-9, 11-12, 14-18 and 20 are rejected and are not indicated as allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Pub. No. US 2017/0052859 A1 (Scouller) - teaches using a quick write mode (i.e. such as the fast SLC mode of Ellis) in power loss (while powered with a capacitor (i.e. secondary power supply)) to write as much data as possible before power is completely lost [0016].
US Patent No. US  5,930,167 (Lee) - teaches rewriting data, initially written with a set of constraints emphasizing speed (i.e. the fast SLC mode of Ellis), with a set of constraints emphasizing accuracy for long-term storage (i.e. the default SLC mode of Ellis). In this way, the data can be rewritten in the background while other data is initially programmed into or read from the memory system without slowing down those operations, which improves overall performance [Col 1: line 60-67] [Col 2: line 1-16].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139